                      Case 18-24170-AJC       Doc 200    Filed 06/17/20    Page 1 of 2




           ORDERED in the Southern District of Florida on June 17, 2020.




                                                           A. Jay Cristol, Judge
                                                           United States Bankruptcy Court
_____________________________________________________________________________



                            IN THE UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                             Miami Division

          In re:
          ASTOR EB-5 LLC                                 CASE NO. 18-24170-AJC
                 Debtor,                                 Chapter 11
                 _____________/

                 Order Granting Motion to Reopen Case and Shortening Prejudice Period,
                  Granting Stay Relief, and Directing the Clerk of Court to Reclose Case


                 This cause came before the Court June17, 2020 at 10:30 AM upon Emergency
          Motion to Reopen Chapter 11 Case Filed by Debtor Astor EB-5, LLC ( Doc 194) and
          Emergency Motion to Shorten Prejudice Period (Re: 185 Order Dismissing Case) Filed
          by Debtor Astor EB-5, LLC ( Doc 195), the Objection to (194 Emergency Motion to
          Reopen Chapter 11 Case Filed by Creditor 1651 Astor LLC, and Reply to 198 Objection
          filed by Creditor 1651 Astor LLC(“Landlord”)) filed by Debtor Astor EB-5, LLC, and with
          all parties hereto being represented by counsel, all parties having submitted at the
          hearing themselves to the jurisdiction of this Court, and the Court being otherwise fully
          advised,
          IT IS ORDERED AND ADJUDGED:

               1.     The Motion to Reopen Case is GRANTED as set forth below.

               2.     The Motion to Shorten Prejudice Period is Granted, and
             Case 18-24170-AJC       Doc 200      Filed 06/17/20   Page 2 of 2




      3.     This case is reopened for the sole purpose of shortening the prejudice
period previously set in Doc 185, from September 27, 2020 to June 16, 2020, for the
reasons stated on the record at the hearing.

       4.      Provided the Debtor files a new Chapter 11 case prior to the pending
hearing on the Landlord’s eviction motion in state court, set for June 18, 2020, then the
filing of the new case shall stay that hearing on the eviction motion. Further, in the newly
filed Chapter 11 case, stay relief is granted to the Landlord, to allow the Landlord to
reset its eviction hearing no sooner that 70 days from June 18, 2020. Pending the
Court’s calendar and availability, the Landlord shall request, via motion, a hearing in any
new Chapter 11 case at least 10 days prior to the new hearing on the eviction motion, to
consider whether the disputes between Landlord and Tenant have been resolved.


      5.      The Clerk of Court is directed to re-close this case upon the entry of this
order, but no US Trustee fees or Monthly Reports shall be required as a result of the
entry of this order, and the Court reserves jurisdiction to enforce the provisions of this
order.

                                            ###


Submitted by Joel M. Aresty, Esq. aresty@icloud.com , 305-904-1903. Attorney Aresty is
directed to serve a conformed copy of this Order on all interested parties immediately
upon receipt hereof and to file a certificate of service.
